PER CURIAM:
Martha L. Jacobs appeals from the district court’s order adopting the recommendation of the magistrate judge and dismissing her complaint in which she requested that the district court enjoin the Internal Revenue Service from continuing its efforts to collect on a tax liability she disputes and from harassing her. She also sought monetary damages. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jacobs v. IRS, No. 4:06-cv-00599-TLW, 2007 WL 895782 (D.S.C. Mar. 21, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.